Case 8:18-bl<-O4952-CP|\/| Doc 21 Filed 11/16/18 Page 1 of 7

Fill in this information to identify your case:

Debtor1 Ardiana NMN Rizahi

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse if, liling) First Name Middle Name Last Name

United States Bankruptcy Court for the: M|DDLE DlSTRlCT OF FLORlDA

 

Case number 8:18-bk-04952

(if known)

 

 

 

Ofiicial Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical information

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. F ill out all of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

1. Schedule AlB: Property (Ofticial Form 106AIB)

1a4 Copy line 55, Total real estate, from Schedule A/B .....................................................

1b. Copy line 62, Total personal property, from Schedule A/B ..........................................

1c. Copy line 63, Toial of all property on Schedule AlB .....................................................

Summarize Your Liabi|ities

 

l Check if this is an
amended filing

12/15

Your assets
Value of what you own

$ 400,000.00
$ 35,386.34
$ 435,386.34

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Oflicial Form 1060)

 

Your liabilities
Amounl you owe

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 406’669'0°
3. Schedule E/F.' Creditors Who Have Unsecured Claims (Offrcial Form 106EIF)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ................................. $ 312'284'71

3b. Copy the total claims from Part 2 (nonpn`ority unsecured claims) from line 61 of Schedule E/F ............................ $ 3,578,297_02

Your total liabilities $ 4,297,250.73
Summarize Your income and Expenses

4. Schedule I.' Your Income (Oliicial Form 106l)

Copy your combined monthly income from line 12 of Schedule / ................................................................................ $ o'oo
5. Schedu/e J.' Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J ................................................. $ 7’964'00

m Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

[] Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fi|| out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

- Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

the court with your other schedules

OfEcia| Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 1 of 2

Best Case Bankruptcy

 

Case 8:18-bl<-O4952-CP|\/| Doc 21 Filed 11/16/18 Page 2 of 7

Debtor1 Ardiana NMN Rizahi Case number (ifknown) 8:18-bk-04952

 

 

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Oflicia| Form l
122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 1220-1 Line 14. l $

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 312,284.71
9e. C|aims for death or personal injury while you were intoxicated (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 69.) $ o'oo
9f. Debts to pension or pront~sharing plans, and other similar debts. (Copy line 6h.) +$ _ _ _0.90
l
99, Total. Add lines 9a through 9f. § $ 312,284.71 ,
l _ :
t l
Ofiicial Form 1068um Summary of Your Assets and Liabilities and Certain Statistical lnformation page 2 of 2

Software Copyn'ght (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe 8218-bk-O4952-CP|\/| DOC 21 Filed 11/16/18

Fill in this information to identify your case:

Page 3 of 7

 

 

 

 

Debtor1 Ardiana NMN Rizahi _ _

First Name _ Middle Name Last Name
Debtor 2
(Spcuse if, niing) First Name Middle Name_ _ LastName

United States Bankruptcy Court for the:

Case number
(if known)

M|DDLE D|STRICT OF FLOR|DA

 

8 :1 8-bk-04952

 

Offrcial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|aims

i l Check if this is en
l amended filing

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AlB: Froperty (Oflicial Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Ofticial Form 1066). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Ciaims Secured by Property. if more space is needed, copy the Part you need, till it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. if you have no information to report in a Part, do not tile that Part. Cn the top of any additional pages, write your
name and case number (if known).

Liec Arr eerur PRroRrTY unsecured claims

 

 

1. Do any creditors have priority unsecured claims against you?

- No. Go to Part 2.
l:l Yes.

List Arl of Your NoNPRioRiTY unsecured claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?

i:i No. You have nothing to report in this part. Submit this form to the court with your other schedules
. Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. if more
than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims till out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim

§ 4.1 § Fiorida Hospitai Last 4 digits of account number 1048 _ $1 ,276.10

Nonpriority Creditor’s Name

PO Box 864868 When was the debt incurred?

Orlando, FL 32886-4868

Number Street City State le Code As of the date you tile, the claim is: Check all that apply

Who incurred the debt? Check one.

. Debtor 1 only n Contingent

n Debtor 2 only l:l Un|iquidated

i:l Debtor 1 and Debtor 2 only l:l Disputed

m At least one of the debtors and another Type °f NoNPR'oR'TY unsecured claim

I:l Check ifthis claim is for a community n S'“de"t '°ans

debt m Obligations arising out of a separation agreement or divorce that you did not

is the claim subject to offset? report as priority claims

l NQ m Debts to pension or profit-sharing plans, and other similar debts

L'_'| Yes l owen Spedfy Medica| Expense
Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured C|aims Page 1 of 4
Software Copyright (c) 1996-2018 Best Casel LLC - www.bestcase.com 26457 Best Case Bankruptcy

Case 8:18-bl<-O4952-CP|\/| DOC 21 Filed 11/16/18 Page 4 of 7

Dethr1 Ardiana NMN Rizahi

Case number (ii known) 8:1 8-bk-04952

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 F|orida Hospitai Last 4 digits of account number 5075 $267.27
Nonpriority Creditor's Name
PO Box 864868 When was the debt incurred? _ _
_era£¢_l_o_,_FL 32886-4868
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only n Contingent
m Debtor 2 only l:l Unliquidated
[] Debtor 1 and Debtor 2 only m Disputeci
L_.l At least one of the debtors and another Type of NONPR'OR"Y unsecured °‘ai'n:
i:l Check if this claim is for a community m Student l°ans
debt g Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
. No n Debts to pension or profit-sharing pians, and other similar debts
El Yes l Oihe,_ Spec;¢y Medical Expense
§4.3 l Fiorida Medical Clinic Last 4 digits di aeeoum number 8402 _* _ _$2§.90
Nonpriority Creditor's Name
381 35 Mal'kef Sql.lare When was the debt incurred?
Zephyrhi||s, FL 33542-4979
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
Cl Debior 2 only E] unliquidated
m Debtor 1 and Debtor 2 only n Disputed
n At least one of the debtors and another TYPe °f NoNPR'OR|TY unsecured chinn
n Check if this claim is for a community g Studem |°ans
debt [J Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- N° m Deth to pension or profit-sharing plans, and other similar debts
|:l yes l when Speci,<y Medical Expense
§ 4.4 Philadeiphia insurance Compa Last 4 digits of account number $31 ,528.72
Nonpriority Creditor's Name
c/o Secuirty C|aims Depf When was the debt incurred?
Po sex 3636
Ba|a Cynwyd, PA 19004
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only m Contingent
E| Debtor 2 only El unliquidated
[J Debier 1 and Debior 2 only |:l Dispuied
m At least one of the debtors and another Typ° of NoNFRlOR'TY unsecured daun:
[.:I Check if this claim is for a community m Student loans
debt m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing pians, and other similar debts
E| Yes l - Business Debt
Other.Specity _ ___ __ __ _ _ _ _ _
Ofl'lcial Form 106 E/F Schedule EIF: Creditors Who Have Unsecured C|aims Page 2 of 4

Software Copyn'ght (c) 1996-2018 Best Case, LLC - www.bestcase.oom

Best Case Bankruptcy

Case 8:18-bl<-O4952-CP|\/| DOC 21 Filed 11/16/18 Page 5 of 7

Debtor 1 _Ar_di_ana NMN Rizahi

Case number (it known) 8:18-Bki49_5_2__ _ _F

 

 

 

 

 

 

 

 

 

 

;_°1
§4.5 [ Ruffolo Hooper & Assoc Last 4 digits of account number 3068 $227.00
' Nonpnority Creditofs Name
5155 Ho°ver B|vd When was the debt incurred? _ _ _ _
Tampa, FL 33634
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only m Contingent
cl Debtor 2 only U Unliquidated
El Debtor 1 and Debtor2 only m Disputed
n At least one of the debtors and another TYP° °r NoNPR|°R'TY unsecured claim:
l:l Check if this claim is for a community m Stuuent '°a"s
debt n Obligations arising out cf a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
N e ls to pension or pro lt-s arlng pans, an ot er slml ar e s
lo l'_'lob rn'l dn“ldot
EI Yes l Qihe,_ Specify Medical Expense
i- __ _ _ __ _
l4.6 l Sherldan Radiology Svcs Last4 digits of account number 5130 $1,090_00_
Nonpriority Creditor‘s Name
PO Box 371 863 When was the debt incurred?
Pitlsburgh, PA 15250-7863
Number Slreet City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only cl Contingent
E] Debtor 2 only El unliquidated
cl Debtor 1 and Debtor 2 only L__l Disputed
ij At least one of the debtors and another Type °f NoNFR'°R'TY unsecured claim
m Check if this claim is for a community n Srudem loans
debt m Obligations arising out of a separation agreementh divorce that you did not
ls the claim subject to offset? report as priority claims
- Ng n Debts to pension or pront-sharing plans, and other similar debts
ij Yes l O¢her_ SpeC,-fy Medical Expense
§ _ _ _ _
4.7 l Tampa Bay Emergency Phys Last-tdigits of account number 6385 _ $1,025.00

 

 

Nonpriority Creditors Name
PO Box 14000
Bgl_fast, ME 04915-4033

"l:lumber Street City State le Code

Who incurred the debt? Check one.

- Debtor1 only

n Debtor 2 only

cl Debtor 1 and Debtor 2 only

l:| At least one or ins debtors and another

n Check if this claim is for a community
debt

ls the claim subject to offset?
- No
m Yes

 

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

n Contingent
[] unliquidated

m Disputed
Type of NONFRIOR|TY unsecured clalm:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

l mhe,_ Specify Medical Expense

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Par\s 1 or 2, list the additional creditors here. |f you do not have additional persons to be
notified for any debts in Par\s 1 or 2, do not fill out or submit this page.

Add the Amounts fogach Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

Official Form 106 E/F
Software Copyn'ght (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

Schedule EIF: Creditors Who Have Unsecured C|aims

Page 3 of 4
Best Case Bankruptcy

Case 8:18-bk-O4952-CP|\/| DOC 21 Filed 11/16/18 Page 6 of 7

 

Debtor1 _Ardiana NMN lung Case number (ifknown) s:18-bk-04952
Total Claim
Ga. Domestic support obligations 6a $ 0_00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0_00
6c. C|aims for death or personal injury while you were intoxicated 6c. $ 0_00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0_00
ee. Total Priority. Add lines 6a through 6d. 66. § s 0.00 ,
j _\
Total Claim
Sf, Student loans 6f. $ 0_()0
Total
claims
from Part 2 Sg. Ob|igations arising out of a separation agreement or divorce that o 00
you did not report as priority claims 69- $ -
Sh. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0_00
6i. 0ther. Add all other nonpriority unsecured claims. Write that amount 6i.
here_ $ 35,439.09
§ §
6]. Total Nonpriority. Add lines 6f through 6i. Sj. 1 $ 35,439_09
_ _ _ _ _ §
Oflicia| Form 106 ElF Schedule EIF: Creditors Who Have Unsecured C|aims Page 4 of 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankmptcy

Case 8:18-bk-O4952-CP|\/| DOC 21 Filed 11/16/18 Page 7 of 7

Fill in this information to identify your case:

 

 

 

| Debtor1 Ardiana NMN Rizahi

l First Name Middle Name Last Name
Debtor 2 _ _
(Spouse if, iling) First Name Middle Name Last Name

' United States Bankruptcy Court for the: M|DDLE D|STRICT OF FLOR|DA

 

Case number 8:18-bk-04952

(if known)

 

l Check if this is an
___ _ amended filing

Officia| Form 106Dec
Declaration About an individual Debtor's Schedu|es 1215

|f two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

-No

|_‘_| Yes, Name of person Attach Bankruptcy Petition Preparer‘s Notice,
Dec/aration, and Signature (Of|`lcial Form 119)

 

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and

that they are rue and correct.
X '» X

_ \._` '
ArdialT§’NMN Rizahi Signature of Debtor 2
Signature of Debtor 1

Date \ \\ \S \ \(g/ Date

 

Officia| Form 106Dec Declaration About an lndividua| Debtor's Schedules

Software Copyright (c) 1996»2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

